Case 2:17-cr-00124-ABJ Document 109 Filed 09/21/20 Page 1 of 5



                                                                 FILED




                                                            9:34 am, 9/21/20

                                                         Margaret Botkins
                                                          Clerk of Court
Case 2:17-cr-00124-ABJ Document 109 Filed 09/21/20 Page 2 of 5
Case 2:17-cr-00124-ABJ Document 109 Filed 09/21/20 Page 3 of 5
Case 2:17-cr-00124-ABJ Document 109 Filed 09/21/20 Page 4 of 5
Case 2:17-cr-00124-ABJ Document 109 Filed 09/21/20 Page 5 of 5
